Pettit, J.
This suit was brought to recover damages for *44killing stock. Demurrer to the complaint for want of sufficient facts, See., overruled, and exception. Answer of general denial; trial by the court; finding and judgment for the appellee; motion for a new trial overruled, and exception; and appeal to this court.
G. V. Howk and R. M. Weir, for appellant.
y. H. Stotsenburg and T. M. Brown, for appellee.
The overruling the demurrer to the complaint and the motion for a new trial are assigned for errors. The appellant has not condescended to furnish us with a brief) or any other suggestion why the complaint is bad, or the evidence insufficient; but we do not wonder at this, in view of the great and exhaustive labor it would require to establish the affirmative of either of the propositions. The complaint is so palpably good, and the finding and judgment of the court are so clearly right from the evidence, all of which is in the record, that we feel warranted in saying that this case was brought here for delay merely, and not to correct any error or wrong of the court below. This practice may be justifiable in view of the fact that this court is behind a bank of seven hundred cases, and by it a long stay may be had; but in such cases we shall not hesitate to add the highest amount of damages allowed by law.
The judgment is affirmed, with ten per cent, damages a*id costs.